

117 HR 5291 IH: Democracy in Design Act
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5291IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Ms. Titus (for herself and Mr. Simpson) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of General Services to ensure that the construction and acquisition of public buildings in the United States adheres to the guiding principles for Federal architecture, and for other purposes.1.Short titleThis Act may be cited as the Democracy in Design Act.2.Continuing investigation and survey of public buildings(a)In generalSection 3303 of title 40, United States Code, is amended by adding at the end the following:(e)Guiding principles for Federal architectureThe Administrator shall ensure that the construction and acquisition of public buildings in the United States adheres to the principles described in the report titled Guiding Principles for Federal Architecture and published by the Ad Hoc Committee on Federal Office Space on June 1, 1962. .(b)Rulemaking(1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of General Services shall issue such regulations as are necessary to implement the amendment made by this Act and to establish minimum standards by which the Administrator shall construct and acquire public buildings in the United States.(2)Notice and commentThe regulations required under paragraph (1) shall be issued after notice and an opportunity for public comment in accordance with the procedure applicable to substantive rules under section 553 of title 5, United States Code. 